[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
This is an action to collect uninsured/underinsured motorist coverage benefits as a result of a motor vehicle accident. The plaintiffs Clarence Fuller and Dollie Fuller seek such benefits from South Carolina Farm Bureau Mutual Insurance Co. (South Carolina). South Carolina has moved for summary judgment against CT Page 14894 Clarence Fuller only. For the reason set forth below, the motion for summary judgment is granted.
The complaint alleges that on June 11, 1994, Clarence Fuller, while operating his 1989 GM Van, was in an accident with an uninsured/underinsured driver. Dollie Fuller was a passenger in the van. South Carolina maintained an insurance policy with Dollie Fuller on a different vehicle owned by her. South Carolina did not have a policy in effect covering either Clarence Fuller or his 1989 GM Van.
South Caroline claims that General Statutes § 38a-336(d) restricts Clarence Fuller's ability to claim uninsured/underinsured coverage to only the policy covering the vehicle occupied at the time of accident in this case the 1989 GM Van.
General Statutes § 38a-336(d) in pertinent part provides:
    If any person insured for uninsured and underinsured motorist coverage is an occupant of an owned vehicle, the uninsured and underinsured motorist coverage afforded by the policy covering the vehicle occupied at the time of the accident shall be the only uninsured and underinsured motorist coverage available.
The file reflects that the 1989 GM Van owned and occupied by Clarence Fuller had uninsured/underinsured motorist coverage at the time of the accident. It should be noted that Clarence Fuller has not filed any objection or other opposing pleading to South Carolina's motion for summary judgment.
Pursuant to § 38a-336(d) the motion for summary judgment is granted.
So ordered at New Haven, Connecticut this 16th day of December, 1998.
Devlin, J.